Motion Granted; Order filed October 29, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-18-00709-CV
                                   ____________

                            In the Interest of J.S., a child


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-03057J


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant’s brief was due October 26, 2018. No brief has been filed. On October
29, 2018 appellant filed a request for extension of time to file the brief to November
2, 2018. The motion is granted.

      We order appellant’s appointed counsel Donald Crane, to file appellant’s brief
no later than November 2, 2018. If the brief is not filed by that date, counsel may
be required to show cause why he should not be held in contempt of court. In
addition, the court may require appointment of new counsel due to the failure to
timely file appellant’s brief.



                                       PER CURIAM